REINHARD, Judge.
Movant appeals from the denial, after an evidentiary hearing, of his Rule 27.26 motion. We affirm.
Here, movant initially was found guilty by a jury of the offense of second degree murder. The court reporter died before a transcript was prepared and the supreme court ordered a new trial because movant was denied a meaningful appeal without a transcript. The Legal Aid Society of St. Louis was appointed to represent movant at his new trial. A jury was selected, however never sworn because defendant entered a plea of guilty. The court sentenced movant to serve a term of 35 years in the Department of Corrections.
Subsequently, movant filed his Rule 27.26 motion pro se. After counsel was appointed, the motion was amended. An evidentia-ry hearing was held and the court made extensive findings of fact and conclusions of law covering the allegations of the motion as amended. The court denied the motion.
On appeal, movant contends that his plea of guilty was involuntarily made because of ineffective assistance of counsel.
We have examined the record and find that the judgment of the trial court is based upon findings which are not clearly erroneous. No error of law appears and an extended opinion would have no precedential value.
The judgment is affirmed in compliance with Rule 84.16(b).
CRIST, P. J., and SNYDER, J., concur.